STATE OF VERMONT 

                                     ENVIRONMENTAL COURT 

                                                       } 
Clermont Terrace Site Plan and                         }              Docket Nos. 46‐2‐05 Vtec 
     Zoning Permit Approvals                           }                          72‐4‐05 Vtec 
     (Appeal of Curtis)                                } 
                                                       } 

            Decision and Order on Appellant’s Motion for Summary Judgment 

        Clark  W.  Curtis  appeals  from  the  decisions  of  the  City  of  Newport  (City) 

Planning Commission (Docket No. 46‐2‐05 Vtec) and City Zoning Board of Adjustment 

(ZBA)  (Docket  No.  72‐4‐05  Vtec)  granting  Appellee‐Applicants  Michael  and  Chieko 

Coutu’s  application  for  site  plan  and  zoning  approval  to  place  fill  in  or  near  their 

current  driveway  to  prevent  water  from  further  seeping  into  the  basement  of  their 

single‐family  dwelling  at  170  Clermont  Terrace.    Appellant  and  Appellee‐Applicants 

represent  themselves.    The  City  appeared  as  an  interested  person  through  its  Zoning 

Administrator Bob Kelly but did not participate in the briefing of this matter. 

        Appellant filed a motion to have both of the pending appeals consolidated.  No 

party filed an opposition to this motion.  That motion is hereby GRANTED. 

        The  remaining  motion  pending  before  the  Court  is  Appellant’s  motion  for 

summary  judgment.    Appellee‐Applicants  (hereinafter  alternatively  referred  to  as 

“Applicants” or “Coutus”) have filed memoranda in opposition to the pending motion.  

The pending motion seeks summary judgment on almost all of the issues presented1 in 

Appellant’s Statement of Questions, which are summarized as follows: 

    a.  Must Applicants be the owner of record of all property upon which they 
        intend to place improvements? 


1    Several  of  Appellant’s  Questions  ask  whether  the  action  taken  by  the  Planning  Commission  was  in 
“error.”  Because this appeal is “de novo,” and not “on‐the‐record,” we do not review the propriety of the 
Commission’s  decision,  but  rather  review  the  application  anew.    Appellant’s  Questions  asserting 
improper notice are discussed below.  See infra. p. 8. 


                                                        1
    b.  Do  Applicants  carry  the  burden  of  proving  that  they  have  lawful 
        authority to place improvements on the subject property? 
    c.  Can  Applicants  satisfy  the  Ordinance’s  requirements  for  site  plan  and 
        zoning approval to place fill on the subject driveway? 
                                         Factual Background 

        The following facts are undisputed unless otherwise noted: 

        1.     Applicants  own  a  rectangular,  83′  x  100′,  0.2‐acre  parcel  of  land  in  the 

City’s Urban Residential zoning district, improved with a single‐family dwelling.  The 

parcel is located at 170 Clermont Terrace, immediately to the east of the St. Mary’s Star 

of  the  Sea  Catholic  Church,  owned  by  the  Roman  Catholic  Diocese  of  Burlington  and 

operated  by  St.  Mary’s  Catholic  Church  Parrish  (hereinafter  collectively  referred  to  as 

St. Mary’s Church).  Applicants purchased this property in 1991. 

        2.     Applicants’ current driveway is located to the south of their house and is 

accessed by driving through a parking lot in the rear of the Church.  The right‐of‐way 

through  the  parking  lot  serving  both  the  Church  and  Applicants’  property  is  also 

known  as  Clermont  Terrace  right‐of‐way,  which  is  a  private  right‐of‐way  extending 

from a town roadway known as Clermont Terrace. 

        3.     The Coutus concede that they do not hold title by way of a recorded deed 

or  easement  to  all  the  land  upon  which  they  intend  to  construct  their  driveway 

improvements.    They  contend  that  they  and  their  predecessors  in  title  (including  Mr. 

Coutu’s  family  members)  have  used  their  current  driveway  since  at  least  1945  with 

permission  of  St.  Mary’s  Church.    Applicants  assert  that  St.  Mary’s  Church  owns  the 

subject property. 

        4.     Appellant  disputes  the  ownership  of  the  land  upon  which  Applicants’ 

driveway is situated.  Appellant does not dispute that the Coutus and their predecessor 

in  title  have  used  the  current  driveway  since  at  least  1945.    Appellant  does  dispute, 

however, that the Church owns this land and has authority to give permission to others 

to use it. 

                                                 2
        5.      Applicants  gave  some  further  background  regarding  their  driveway 

configuration, which is apparently undisputed by Appellant:   

    a.  Applicants’  house  was  originally  accessed  by  a  driveway  that  turned 
        northerly  between  the  house  and  the  neighboring  church  and  then 
        intersected with Prospect Street.   
    b.  At  some  point  in  1974,  the  Church  and  the  City  asked  that  the  former 
        driveway  extending  to  Prospect  Street  be  removed  because  it  created  a 
        hazardous  traffic  situation,  due  to  its  proximity  to  a  curve  on  Prospect 
        Street to the east and the access to the Church parking lot to the west, via 
        Clermont Terrace.   
    c.  The driveway extension to Prospect Street was then eliminated by adding 
        topsoil and seeding, creating a front and side lawn for Applicants’ house.  
        Mr. Coutu represented that, as a high school student in 1974, he did some 
        of this topsoil and seeding work. 
    d.  The  elimination  of  the  driveway  was  done  at  the  request  of  and  with 
        permission  from  St.  Mary’s  Church.    The  driveway  as  it  exists  now  runs 
        from the paved portion of the Church’s parking lot2 and consists of dirt or 
        gravel behind (i.e.: south of) Applicants’ house. 

        6.      Applicants  claim  that  the  property  upon  which  they  intend  to  construct 

their  driveway  improvements  is  either  theirs  or  the  Church’s,  which  has  authorized 

their use of and improvements to the driveway.  In response, Appellant claims that he 

has obtained title  to the  subject property, by  way of adverse possession, including  his 

claims of occupancy and maintenance.  Both parties concede that neither has instituted 

a proper action to quiet title to the subject property in Superior Court. 

        7.      Applicants’  rectangular  property  shares  its  easterly  border  with  the  .23‐

acre parcel owned by Stephanie Rosamelia.  Raymond Avenue acts as Ms. Rosamelia’s 

easterly lot line.  South of the Rosamelia property, Raymond Avenue makes a bend to 

the west, which forms the southeasterly corner of Appellant’s lot.  Appellant’s 0.8‐acre 

parcel  is  located  to  the  west  of  that  bend.    While  Appellant’s  deeded  property  abuts 


2  It is unclear from the evidence presented whether this paved portion of the Church parking lot is part 
of Clermont Terrace or the private Clermont Terrace right‐of‐way. 


                                                     3
neither Applicants’ nor Rosamelia’s deeded property, his property is only a short uphill 

walk southeasterly from Applicants’ parcel. 

        8.      According  to  a  survey  presented  by  Appellant,  the  land  between  his 

northerly  property  line  and  Applicants’  southerly  border  is  of  disputed  ownership.  

This  survey  represents  that  the  distance  from  Applicants’  home  to  their  southerly  lot 

line  is  only  6  feet,  9  inches.    This  southerly  portion  of  their  property  includes  at  least 

part of the driveway that they intend to fill.  From their southerly lot line to Appellant’s 

northerly lot line, a strip of land, approximately 37 feet wide north‐to‐south,3 contains 

the remainder of Appellant’s driveway and is of disputed ownership.   

        9.      Both  parties  make  a  less‐than‐clear  reference  to  “Tuck  Street”  or  “Tuck 

Road,” which allegedly appears to have once been located in the area where Applicants’ 

driveway  is  now  located.    The  parties  appear  to  dispute  the  location  and  existence  of 

this public or private road. 

        9.      Appellant  claims  that  he  has  occupied  and  maintained  the  disputed 

property  to  the  north  of  his  northerly  property  line  for  at  least  eighteen  years,  and 

therefore that it has merged with his deeded property through adverse possession. 

        10.     On  December  10,  2004,  the  Coutus  submitted  their  application  for  a 

zoning  permit  for  “raising  the  level  of  the  driveway.”    The  Zoning  Administrator 

determined that site plan review was required for this project, which was later granted 

by the Planning Commission on February 1, 2005, after a public hearing on January 4th. 

        11.     On  February  2,  2005,  the  Zoning  Administrator  granted  Applicants’ 

zoning  permit  request,  with  conditions  that  were  enumerated  in  a  January  18,  2005 

letter from the Director of Public Works.  Those five conditions required: 

        1.  restoring the vegetation surrounding the driveway if it is disturbed by 
            the fill placement; 

3
  This distance was measured by scale from Appellant’s boundary line survey in evidence.  Based on the 
two inch length of Appellee‐Applicants’ 100‐foot‐long property line, the Court presumed the survey had 
a scale of 1 inch = 50 feet.  The Court then approximated all distances not specified on Appellant’s survey.


                                                     4
        2.  managing  and  storing  the  fill  so  as  not  to  interfere  with  the  property 
            rights of neighbors; 
        3.  controlling  any  additional  runoff  to  avoid  problems  with  the  City’s 
            storm drains, adjoining properties, and nearby Lake Memphremagog; 
        4.  using fill suitable for vehicular traffic; and 
        5.  insuring that all property to be filled is within Applicants’ lot, or that 
            Applicants  have  permission  from  the  necessary  adjoining 
            landowner(s). 

        12.     Appellant does not appear to contest the Planning Commission’s specific 

site  plan  findings  regarding  adequacy  of  (1)  traffic  access;  (2)  circulation  and  parking; 

(3)  landscaping  and  screening;  (4)  renewal  energy  resources;  or  (5)  compliance  with 

pertinent Bylaw provisions.  See Bylaws § 606.02. 

        13.     On  February  24,  2005,  Appellant  filed  a  timely  appeal  of  the  Planning 

Commission’s grant of site plan approval to this Court.   

        14.     On April 5, 2005, Appellant also filed a timely appeal from the March 16, 

2005 ZBA decision upholding the Zoning Administrator’s grant of a zoning permit. 


                                                 Discussion 

        The  primary  issue  Appellant  raises  in  this  appeal  and  his  pending  motion 

concerns  the  ownership  of  the  subject  property.    Appellant  first  suggests  that  the 

pending applications cannot be approved, since the Applicants concede that they do not 

hold title in the form of a recorded deed to all of the property upon which they intend 

to  place  fill  for  the  improvement  of  their  driveway.    On  this  first  issue,  we  decline  to 

adopt Appellant’s suggestion. 

        Applications  for  municipal  permits  to  develop  property  are  often  filed  by 

individuals who do not hold record title to the subject property.  This Court has stated 

that,  “[u]nlike  the  rules  applicable  to  Act  250  permit applications,  nothing  in  the  state 

zoning law [24 V.S.A. § 4449] . . . requires that the owner of the underlying land be an 

applicant for a zoning permit.”  In re: Appeal of O’Rear, et al., Docket No. 2‐1‐00 Vtec, 

                                                   5
slip  op.  at  3–4  (Vt.  Envtl.  Ct.,  May  15,  2001).    Sometimes,  applications  are  filed  by 

individuals  who  first  wish  to  obtain  the  necessary  permits  before  they  purchase  the 

subject property.  To bar such applications would frustrate the necessary due diligence 

that  buyers  often  must  conduct  before  making  the  considerable  investment  now 

required to purchase real estate. 

       Another  frequent  example  is  much  like  the  applications  now  pending  in  these 

appeals: the access for a residential property runs in part over the property of another.  

To  receive  approval  for  such  access,  or  improvements  thereto,  the  homeowner  must 

apply for a permit to make improvements on property that they do not own.  The most 

often scenario in such cases is for the homeowner to acquire an easement or some other 

form  of  authority  from  the  adjacent  property  owner  to  make  the  necessary  driveway 

improvements.    Appellant’s  first  suggestion  would  require  appropriate  municipal 

panels  to  deny  such  driveway  application,  solely  on  the  basis  that  the  applicant  does 

not hold record title to all property proposed for development.  Appellant has not cited 

any authority in the Bylaws or applicable statutes that would justify such a draconian 

result.  We decline to so rule. 

       We  note,  however,  that  Appellant  correctly  points  out  that  it  is  Applicants’ 

burden  to  show  that  they  have  title  or  some  other  authority  to  develop  the  subject 

property as proposed.  Inquiry on this threshold burden and whether an applicant has 

met  it  must  be  balanced  with  this  Court’s  jurisdictional  limitations.    We  have 

commented on this delicate balance in a number of previous appeals, including Appeal 

of  Monty,  Docket  Nos.  7‐1‐04  Vtec  and  47‐3‐04  Vtec  (Vt.  Envtl.  Ct.,  Jan.  24,  2006); 

Appeal of Van Nostrand, Docket Nos. 209‐11‐04 Vtec and 101‐5‐05 Vtec (Vt. Envtl. Ct., 

Jan. 13, 2006); Appeal of Cole, Docket Nos. 174‐10‐01 Vtec and 47‐3‐04 Vtec (Vt. Envtl. 

Ct., May 2, 2003); and Appeal of Bowman, Docket No. 70‐5‐96 Vtec (Vt. Envtl. Ct., June. 

21, 2005).  While our Supreme Court has not specifically addressed this topic, this Court 

has  repeatedly  held  that  once  an  applicant  has  put  forth  some  evidence  on  “their 


                                                 6
interest and right in the property . . . proposed [for] development[, any] further claims 

to  title,  or  claims  attacking  the  same,  must  be  presented  to  the  appropriate  Superior 

Court for adjudication.”  Monty, slip op. at 6‐7 (quoting Van Nostrand, slip op. at 9). 

       In  the  appeal  at  bar,  the  uncontested  evidence  is  that  Applicants  and  their 

predecessors  in  title  have  used  the  land  upon  which  their  driveway  access  is  located 

since  at  least  1945.    This  land  was  last  improved  sometime  in  1974,  when  the 

predecessors in title accommodated requests from the City of Newport and St. Mary’s 

Church  to modify  the  driveway,  due  to safety  concerns.    It  is  also  undisputed  that  St. 

Mary’s  Church  was  at  that  time  purported  to  be  the  owner  of  the  land  in  question.  

While the customary current practice is to obtain a written easement or license for such 

a driveway arrangement, and to record the same in the City land records, the lack of a 

writing does not cause the other undisputed evidence to evaporate.  Also of particular 

interest to the Court is the absence of any recorded deed that vests Appellant with title 

to the disputed property and the absence of any evidence that Appellant transmitted his 

claims of adverse possession to Applicants or St. Mary’s Church at any time prior to the 

filing of the applications at issue in these appeals. 

       Appellant alleges that Applicants do not own the land upon which they propose 

to  place  fill  for  the  improvement  of  their  driveway  and  that  they  therefore  are  not 

entitled to the requested zoning permit and site plan approval.  Appellant’s allegation 

of lack of ownership may have merit, but it is intertwined with Appellant’s own claims 

of  ownership  over  some  of  the  land  that  Applicants  propose  to  fill.    To  the  extent 

Appellant  is  challenging  the  Coutus’  ownership  of  the  piece  of  property  southerly  of 

their  lot  or  alleging  that  he  has  a  claim  to  this  parcel  under  the  doctrine  of  adverse 

possession, it is not within the scope of this proceeding, nor is it within the jurisdiction 

of  this  Court  to  determine  competing  private  property  rights.    Such  actions  must  be 

brought in Superior Court, as noted in the prior decisions cited above.  See also Appeal 

of Yates and Leete, Docket No. 158‐9‐04 Vtec, slip op. at 3 (Vt. Envtl. Ct., May 4, 2005). 


                                                  7
        Appellant clarified that he does not object to Applicants placing fill on their own 

property.  We agree, and see no reason that placing fill within the boundaries of their 

83′ x 100′  parcel  violates  the  City’s  Zoning  Bylaws  or  the  site  plan  review  criteria  in 

Bylaws §§ 606.02 and 606.03.  However, because Applicants’ proposed placement of fill 

may impact the amount of runoff or water flowing over City’s roads and into the City’s 

storm drains, this Court, like the Planning Commission below, will require Applicants 

to seek prior written approval (i.e.: prior to any work) from the City Director of Public 

Works  as  to  both  the  type  of  fill  used  and  the  proper  placement  of  fill.    Moreover, 

Applicants must comply with any specific conditions imposed by the Director of Public 

Works. 

        Applicants  also  propose  placing fill  upon property  for  which they  concede  that 

they  do  not  hold  record  title.    Again,  we  leave  the  resolution  of  the  parties’  apparent 

title dispute to a court that has jurisdiction to hear such claims.  If any party wishes to 

assert or challenge title to the subject parcel, they must do so by bringing an action in 

Superior  Court.    As  previously  stated,  this  Court  does  not  have  jurisdiction  to 

determine private property rights. 

        We note that in Docket No. 72‐4‐05 Vtec, Appellant asserts in Questions 4, 5, 7, 

and 8, that “one or more adjoiners” did not receive notice of the proceedings below and 

that such notice may be defective.  We are unaware of the specific factual foundation of 

these assertions, as they were not briefed by Appellant, but we are concerned by them, 

as they may undermine this Court’s jurisdictional authority to render final decisions on 

the  applications  now  under  appeal.    We  therefore  direct  Appellant  to  provide  the 

specific factual foundation for these assertions within the next thirty (30) days (i.e.: on 

or  before  Friday,  April  21,  2006).    If  Appellant  fails  to  do  so,  or  if  we  determine  that 

Appellant’s  filing  provides an insufficient factual foundation, a final judgment will be 

rendered dismissing his appeals. 




                                                    8
       The  consequence  of  our  analysis  here  is  that  we  specifically  find  that  the  facts 

presented,  even  when  viewed  in  a  light  most  favorable  to  Appellant,  lead  to  a 

conclusion that Applicants have submitted sufficient evidence that they have met their 

threshold  burden  of an interest  in the subject  property.   Further, given that  Appellant 

has  not  raised  any  specific  challenge  in  his  Statement  of  Questions  to  the  Planning 

Commission  site  plan  review  findings  rendered  pursuant  to  Bylaws  §  606.02,  as 

implemented in accordance with 24 V.S.A. § 4416, we GRANT Applicants’ requests for 

site  plan  approval  and  zoning  permit,  subject  only  to  the  conditions  referenced  above 

and  Appellant’s  right  to  submit  sufficient  evidence  within  thirty  (30)  days  as  to  the 

notice  questions  raised in his Statement of Questions submitted in Docket No.  74‐2‐05 

Vtec.  We reserve determination on a final judgment until after Appellant’s opportunity 

to submit such evidence has expired. 

       The  Court  is  entering  summary  judgment  against  Appellant  and  in  favor  of 

Applicants.    While  Applicants  chose  not  to  file  a  motion  for  summary  judgment, 

V.R.C.P.  56(c)(3)  authorizes  this  Court,  “when  appropriate”  to  render  summary 

judgment  “against  the  moving  party.”    We  conclude  that  summary  judgment  for 

Applicants is appropriate here, subject to the conditions noted above. 


       Accordingly,  based  on  the  foregoing,  it  is  hereby  ORDERED  and  ADJUDGED 

that  Appellant’s  motion  for  summary  judgment  is  DENIED.    Summary  judgment  is 

entered in favor of Applicants.  The Court will reserve a determination on the entry of 

final judgment until after April 21, 2006. 


               Done at Berlin, Vermont, this 22nd day of March, 2006. 

 
 
 
                                                                                           
                                                     Thomas S. Durkin, Environmental Judge 


                                                 9